DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the term N-BK7, which is a trade name or a mark used in commerce (it is a registered trademark of SCHOTT), has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 3, 11, 14, and 20 are objected to because of the following informalities:  
In claim 3, the phrase “a transmission approximately 1” should be amended to read “a transmission of approximately 1”.
In claim 11, the word “and” should be inserted between the phrase “offset Φ” and the following limitation “an accumulator optic”.
In claim 14, the phrase “maintain s” should be amended into the single word “maintains”.
In claim 20, the phrase “imparting varies optical delay” should be amended to read “imparting varied optical delay”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 8, one of the options of in the claim for the device of claim 1 is “N-BK7”.  As this is a registered trademark, and the limitation is identifying the particular material that N-BK7 represents, this renders the claim indefinite, as the trademark or trade name cannot be used properly to identify any particular material or product.  In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.  See MPEP 2173.05(u) and Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).
As for claim 19, the claim recites “wherein the light source is one of infrared, centered at 785 nm, and centered at 815 nm”.  This claim is unclear for two reasons.  First, both 785 nm and 815 nm wavelengths are infrared light sources, so it is unclear how many infrared light sources might be possible in such a claim.  Can there be three light sources of different infrared 
For purposes of examination below, the examiner will consider the light source to be infrared.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As for claim 19, the claim depends on claim 24, a claim that does not exist.  Therefore, claim 19 fails to further limit the subject matter of the claim upon which it depends.  It appears claim 19 should be dependent on either claim 11 or claim 18.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tonnisson (EP 3 521 784).
	Regarding claim 1, Tonnisson (Figs. 1 and 2) discloses device designed to impart a varying optical delay into an optical system based on rotation, the device comprising: a first surface configured to be aligned substantially perpendicular to a light beam in use (in Fig. 2, see the bottom surface of device 17, which is substantially perpendicular to light beam 15; this is represented also in Fig. 1 by the flat bottom surface), the first surface having a first surface center (this would be considered the center of rotation of prism 17, denoted by the vertical line with an arrow beneath it denoting rotation); and a second surface angularly offset with the first surface by an angle, Φ (this is the helicoidal surface seen in Fig. 1, and also the top surface of device 17 in Fig. 2; see also Col. 2, lines 8-10 and 39-42), the second surface having a second surface center concentric with the first surface center and defining a center of the device (see Figs. 1 and 2), wherein the device is configured to accept a light beam outside the center of the device, and is configured to rotate in a rotation angle, θ, about the center to create a varying 
	As for claim 2, Tonnisson discloses that the device comprises a refractive index greater than 1 (inherent; as the prism is a solid optical element, its index of refraction must be greater than 1, which is the index of refraction of air).	As for claim 3, Tonnisson discloses that the device comprises a transmission of approximately 1 (inherent, as Tonnisson discloses element 17 to be a prism, and prisms are transparent optical elements that refract, not reflect, light that passes through it).
	As for claim 4, Tonnisson discloses that the device is continuous in forming the angular offset Φ (see Fig. 1 or 3).
	As for claim 10, Tonnisson discloses that the optical delay is a function of the thickness of the device interacting with the beam (see Col. 4, lines 7-13, along with Fig. 2 – as prism 17 rotates, the thickness through which the light transmits through in the prism increases, which in turn imparts more optical delay on the light).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tonnisson (EP 3 521 784) in view of Everett et al (2006/0072424).
	As for claim 5, Tonnisson discloses the claimed invention as set forth above regarding claim 1, but fails to disclose that the optical device is segmented in forming the angular offset.
	Everett, in an interferometric device, discloses a patterned spinning disk phase shifter 128 (see Figs. 1 and 2) that operates to impart discrete optical phase delays on the reference light in the interferometer as it spins (see Everett abstract, Fig. 2A, paragraph 0011, 0043, and paragraphs 0047-0049), where the thickness or refractive index profile of the spinning disk is what causes the variable optical delay on the reference beam.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the delay device of Tonnisson for the segmented device of Everett, the motivation being that this would be a simple substitution of one known element (the continuous delay device of Tonnisson) with another (the segmented delay device of Everett) to obtain predictable results (the abrupt modification in a repetitive manner of light that passes through the delay element as it rotates as per paragraph 0011 of Everett).  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
As for claim 6, while the combination of Tonnisson and Everett fails to disclose that the number of segments is in a range of 4-12 segments (Everett discloses in paragraph 0048 17 segments), Everett goes on to disclose that the number of segments can be varied (see paragraph 0049).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the segmented disk of the combination of Tonnisson and Everett have between 4 and 12 segments, since it has been held that where the In re Aller, 105 USPQ 233. 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tonnisson (EP 3 521 784).
	As for claim 7, Tonnisson discloses the claimed invention as set forth above regarding claim 1, but fails to disclose that the angular offset is between 5-50 degrees.
	Here, because Tonnisson already discloses that there is an angular offset between the first and second surface, setting a specific range for that angular offset would be a matter of design choice.  In that light, the examiner notes that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the angular offset of the prism of Tonnisson to be between 5 and 50 degrees, the motivation being that picking any specific angle in that range would continue to provide the desired change of optical delay for any light passing through the prism, as thickness would continue to change between the first and second surfaces of the prism as it rotates.
	As for claim 8, Tonnisson discloses the claimed invention as set forth above regarding claim 1, but fails to disclose the specific material that the device is made from.
	However, the examiner takes Official notice materials such as magnesium fluoride are known to be transparent to light over a wide range of wavelengths, making them ideal materials out of which a transparent prism can be created. 
In re Leshin, 125 USPQ 416.
	As for claim 9, Tonnisson discloses the claimed invention as set forth above regarding claim 1, but fails to disclose that at least one of the first and second surfaces has an anti-reflection coating applied thereto.
	However, the examiner takes Official notice as to the desirability of applying an anti-reflection coating to an optical material to ensure that specific transmission properties are reached and to prevent unwanted back reflections off of a transparent element.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply an anti-reflection coating to one of the surfaces of the prism of Tonnisson, the motivation being that an anti-reflection coating would ensure optimal operation of the prism, and the correct generation of interference patterns as desired, by ensuring light would transmit only through the prism as desired and preventing unwanted back reflections.
Claims 11-15 and 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tonnisson (EP 3 521 784) in view of Nagoshi et al (EP 0 468 618).
	Regarding claim 11, Tonnisson (Figs. 1 and 2) discloses a system utilizing an optical delay, the system comprising: a light source 10 producing a light output; a beamsplitter 11 to split the light output from the light source into two light beams (paths 14 and 15); an optical device 17 designed to impart a varying optical delay into the system based on rotation of the 
	Tonnisson, however, fails to disclose an accumulator optic designed to direct the two light beams onto the detector.
	Nagoshi (Fig. 1) discloses, in an interferometer, an accumulator optic L2 that is designed to direct two light beams returning from beam splitter BS onto a detector D.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add an accumulator optic to the detection beam 
	As for claim 12, Tonnisson discloses an optic 13 designed to capture the delayed light beam even as the light beam shifts as a result of the angle Φ causing the beam to refract (see Col. 3, lines 12-14, where use of retroreflectors will reduce sensitivity to angular errors of the scanning wedge by capturing light).
	As for claims 13-14, Tonnisson discloses optic 12 as an aligning mirror that maintains the alignment of the two light beams (see Col. 3, lines 12-14, where the use of the retroreflector 12 will reduce sensitivity to angular errors of the scanning wedge by capturing light, thereby keeping the light beams in alignment).
As for claim 15, Tonnisson discloses that the device is continuous in forming the angular offset Φ (see Fig. 1 or 3).
	As for claim 17, Tonnisson discloses that the optical delay is a function of the thickness of the device interacting with the beam (see Col. 4, lines 7-13, along with Fig. 2 – as prism 17 rotates, the thickness through which the light transmits through in the prism increases, which in turn imparts more optical delay on the light).
	As for claim 18, Tonnisson discloses a light source 10; this genus would be enough to encompass the species of a coherent light source as claimed.
	Regarding claim 20, Tonnisson discloses a method for performing optical delay using an optic 17, the method comprising: providing a coherent light beam from a light source 10 (the genus of “light source” as disclosed by Tonnisson is enough to encompass the species of a coherent light source as claimed); splitting the beam with beam splitter 11 to provide dual light 
	Tonnisson, however, fails to disclose converging the dual beams onto the detector.
	Nagoshi (Fig. 1) discloses, in an interferometer, an accumulator optic L2 that is designed to direct two light beams returning from beam splitter BS onto a detector D.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add an accumulator optic to the detection beam path in the device of Tonnisson as per Nagoshi, the motivation being that passing each beam of light through an accumulator optic will ensure that the light will interfere as desired on the detector (see page 4, lines 20-29).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tonnisson (EP 3 521 784) in view of Nagoshi et al (EP 0 468 618) and in further view of Everett et al (2006/0072424).
	As for claim 16, the combination of Tonnisson and Nagoshi discloses the claimed invention as set forth above regarding claim 11, but fails to disclose that the optical device is segmented in forming the angular offset.

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the delay device of the combination of Tonnisson and Nagoshi for the segmented device of Everett, the motivation being that this would be a simple substitution of one known element (the continuous delay device of Tonnisson) with another (the segmented delay device of Everett) to obtain predictable results (the abrupt modification in a repetitive manner of light that passes through the delay element as it rotates as per paragraph 0011 of Everett).  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tonnisson (EP 3 521 784) in view of Nagoshi et al (EP 0 468 618) and in further view of Mortada et al (2014/0192365).
As for claim 19, the combination of Tonnisson and Nagoshi discloses the claimed invention as set forth above regarding claim 11, but fails to disclose that the light source is infrared (claim 19).
	Mortada, in an optical interferometer, discloses that the input beam for the interferometer can be produced by either an infrared or a visible laser (see paragraph 0039).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the generic light source of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pat. 9,696,136 to Wang discloses a rotatable double helical prism (Fig. 4, Col. 3, lines 31-45) that can be placed at either element 124 or 125 of the interferometer of Figure 1 to create a changeable optical path delay in whichever arm of the interferometer it is placed into (see Col. 6, lines 52-62).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        January 28, 2022